 



Exhibit 10.1
VOLTERRA SEMICONDUCTOR CORPORATION
2007 MANAGEMENT BONUS PLAN
The following are the terms of the 2007 Management Bonus Plan approved by the
Compensation Committee of the Board of Directors of Volterra Semiconductor
Corporation (the “Company”) on February 13, 2007 (the “Plan”).
A. Purpose
1. The terms of the Plan have been established to attract, motivate, retain and
reward the Company’s executive officers for assisting the Company in achieving
its operational goals through exemplary performance.
2. Under the Plan, cash bonuses, if any, will be based on both the achievement
of specified individual and corporate goals as well as a review of personal
performance, which will be determined at the discretion of the Compensation
Committee.
B. Determination of Bonus Amounts
1. The target bonus amount for each executive officer is based on a percentage
of base salary.
2. A bonus may range from 0% (if minimum results are not achieved) to a maximum
of 150% (if results exceed objectives) of the target bonus amount for each
executive officer.
3. The percentage of the target bonus amount paid to the Company’s chief
executive officer will be based solely on the Company’s financial performance.
4. The percentage of the target bonus amount paid to each of the other executive
officers of the Company will be weighted such that two-thirds of the bonus will
be based on meeting the Company’s financial performance goals and one-third will
be based on meeting individual performance goals as established by the Company’s
chief executive officer.
5. The financial performance goal of each executive officer will be based on the
Company’s net revenue and operating income for 2007, excluding the impact of any
stock-based compensation charges. The Board or the Board’s Compensation
Committee may modify the financial performance goals at any time based on
business changes during the year, may grant bonuses to executive officers even
if the financial performance goals are not met and may withhold or reduce
bonuses even if the financial performance goals are met.
6. The individual performance goals may vary based on the Company’s strategic
initiatives and the responsibilities of each executive officer.
7. To be eligible to receive a bonus, executives must be employed as of the
applicable bonus payment date. The bonus plan will be administered by the
Compensation Committee, and the Compensation Committee will have sole power and
discretion in administering the plan and controlling its operation, including,
but not limited to, the power to (a) determine which executives will be
participants in the plan, (b) establish such eligibility and participation
restrictions and requirements as it deems appropriate, (c) prescribe the terms
and conditions of the bonuses, (d) interpret the plan, (e) adopt rules for the
administration, interpretation and application of the plan as are consistent
herewith, and (f) interpret, amend or revoke any such rules. The plan may be
amended, suspended or terminated prematurely in the sole and absolute discretion
of the Compensation Committee.
8. This plan does not constitute a contract of employment or impose on either
the employee or the Company, its subsidiaries or its successor any obligation to
retain the participant as an employee. This plan does not change the status of a
participant as an employee at will, or the policies of the Company regarding
termination of employment, nor guarantee further continuing participation in the
plan.

 